


EXHIBIT 10.27

 

AMENDMENT NUMBER 3

TO

2000 CITY NATIONAL BANK

DIRECTOR DEFERRED COMPENSATION PLAN

 

(As In Effect Immediately Prior to January 1, 2009)

 

WHEREAS, City National Bank (“Bank”) maintains the 2000 City National Bank
Director Deferred Compensation Plan (the “Plan”) to provide supplemental
retirement income benefits for the outside directors of the Bank through
deferrals of directors’ fees;

 

WHEREAS, amounts deferred and vested under the Plan on December 31, 2004,
together with earnings on such amounts (collectively “Grandfathered Amounts”)
are intended to be grandfathered under Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”) and remain subject to the terms of the Plan as in
effect immediately prior to January 1, 2009;

 

WHEREAS, pursuant to Section 8.4 of the Plan, the Bank has the right to amend
the Plan;

 

WHEREAS, it is desirable to amend the Plan with respect to the Grandfathered
Amounts in order to avoid a violation of Section 409A; and

 

WHEREAS, this amendment is intended not to constitute a material modification,
in accordance with Section 1.409A-6(a)(4)(i)(B) of the Treasury Regulations;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2009,
with approval by the Compensation, Nominating and Governance Committee of the
Board of Directors of City National Corporation, as follows:

 

1.             The definition of “Beneficiary” in Section 1.2 of the Plan is
amended to read as follows:

 

““Beneficiary” or “Beneficiaries” shall mean the person or persons last
designated in writing by a Participant in accordance with procedures established
by the Committee to receive the benefits specified hereunder (other than those
benefits set forth in Section 6.6) in the event of the Participant’s death. No
beneficiary designation shall become effective until it is filed with the
Committee. If there is no Beneficiary designation in effect, or if there is no
surviving designated Beneficiary, then the Beneficiary or Beneficiaries shall
be, in order of priority: (a) the Participant’s surviving spouse, (b) if the
Participant is not survived by a spouse, the revocable living trust established
by the Participant during his or her lifetime, (c) the Participant’s children,
per stirpes; or (d) the Participant’s estate.  The filing of a new beneficiary
designation will cancel all beneficiary designations previously filed.  Any
finalized divorce of a Participant subsequent to the date of filing of a
beneficiary designation shall revoke such designation unless the previous spouse
was not designated as the Beneficiary. In the event any amount is payable under

 

--------------------------------------------------------------------------------


 

the Plan to a minor, payment shall not be made to the minor, but instead shall
be paid (i) to that person’s living parent(s) to act as custodian, (ii) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, or (iii) if no parent of that person is then living,
to a custodian selected by the Committee to hold the funds for the minor under
the Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in
which the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.”

 

2.             The second sentence of Section 3.2(b) of the Plan is amended to
read as follows:

 

“A Participant may change the designation made under this Section 3.2 with
respect to any or all of his or her Plan Year Subaccounts by filing an election,
on a form provided and in a manner specified by the Committee.”

 

3.             The fourth sentence of Section 6.2 of the Plan is amended to read
as follows:

 

“Upon the payment of such withdrawal, (a) the Participant shall be ineligible to
participate in the Plan (including, for the avoidance of doubt, under the terms
of the Plan as amended for Plan Years 2005 and later) during the two Plan Years
immediately following the Plan Year in which the withdrawal occurs, and (b) any
deferral elections made by the Participant for such Plan Years shall terminate.”

 

4.             Except as provided herein, the terms of the Plan remain in full
force and effect with respect to Grandfathered Amounts.

 

 

IN WITNESS WHEREOF, the Bank has caused its duly authorized officer to execute
this Amendment on this       th day of December, 2008.

 

 

CITY NATIONAL BANK

 

 

 

By:

 

 

 

 

 

Patti Fischer

 

 

 

Its:

Senior Vice President

 

 

 

 

Human Resources

 

--------------------------------------------------------------------------------
